IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 74 MM 2014
EX REL: MICHAEL JOHN PISKANIN, :
JR.,                           :
                               :
                Petitioner     :
                               :
                               :
           v.                  :
                               :
                               :
FACILITY MANAGER STATE         :
CORRECTIONAL INSTITUTION AT    :
BENNER TWSP. AND DISTRICT      :
ATTORNEY JAMES B. MARTIN, ESQ. :
AND ATTORNEY GENERAL KATHLEEN :
KANE,                          :
                               :
                Respondents    :


                                       ORDER


PER CURIAM
      AND NOW, this 6th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Leave to File King[‘s] Bench/Original

Jurisdiction Matter with Petition for Writ of Habeas Corpus” and the “Motion for

Reconsideration Rejection Letter” are DENIED.